805 F.2d 393Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Appellant,v.Allyn R. SIELAFF;  Attorney General of Virginia;  UnitedStates, Appellees.
No. 86-6575.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Nov. 14, 1986.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., District Judge.  (C/A No. 85-0746-R)
John Rodgers Burnley, appellant pro se.
Richard B. Smith, Assistant Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
We have examined the record and the other papers in this case and are of opinion that the certificate of the district court that this appeal is not taken in good faith pursuant to 28 U.S.C. Sec. 1915(a) is correct.


2
The judgment of the district court denying permission to appeal in forma pauperis is


3
AFFIRMED.